 

Exhibit 10.1

 

Execution Version

 

immune Pharmaceuticals Inc.

 

securities Exchange AGREEMENT

 

JULY 16, 2015

 

 

 

 

immune Pharmaceuticals Inc.

 

securities Exchange AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is made as of July 16,
2015 (the “Effective Date”) by and between Immune Pharmaceuticals Inc., a
Delaware corporation (the “Company”), and ________________ (the “Preferred
Holder”).

 

Recitals

Whereas, the Preferred Holder wishes to exchange an aggregate of _____ shares of
the Company’s Series C 8% Convertible Preferred Stock, par value $0.0001 per
share (collectively, the “Preferred Stock”), such shares constituting all of the
Preferred Holder’s shares of Preferred Stock.

 

Whereas, the Company wishes to issue to the Preferred Holder, pursuant to the
exemption from registration provided by Section 3(a)(9) (“Section 3(a)(9)”)
under the Securities Act of 1933, as amended (the “Securities Act”), an
aggregate of _____________ shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) and a warrant to purchase ___________
shares of Common Stock, at an exercise price of $3.00 per share, exercisable
commencing six-month after the issuance date and ending five years after the
issuance date, in exchange for the Preferred Stock and any accrued but unpaid
dividends payable thereon (the “Exchange”) and to cancel the Preferred Stock
upon the terms and conditions set forth herein.

 

Whereas, as a condition to the execution of this Agreement, and as an inducement
to the Company to the enter into this Agreement, the Preferred Holder and the
Company have entered into a letter agreement (the “Letter Agreement”), dated as
of the date hereof, pursuant to which the Preferred Holder has acknowledged and
agreed, among other things, that: (i) it is aware that there may be material
information concerning the Company and/or the Preferred Stock that has not been
disclosed, but that the Preferred Holder nevertheless has decided to continue
with the Exchange; (ii) the Preferred Holder has reviewed and sought appropriate
advice, prior to executing the Letter Agreement, with respect to an analysis of
the terms of the Preferred Stock, and understands that there are possible
circumstances or transactions under or pursuant to which it could receive more
for its shares of Preferred Stock than it would under this Agreement; (iii) it
has waived any and all right to participate in any other transaction that could
yield a higher return for the Preferred Holder; and (iv) the Preferred Holder
has released the Company from and against any and all claims relating to
Preferred Stock, including, but not limited to, not having access to any
undisclosed information or benefitting from any possible higher yield with
respect to the Preferred Stock.

 

2

 

 

Agreement

 

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Preferred Holder agree as follows:

 

1.      Exchange; Delivery. Preferred Holder hereby assigns, sells and transfers
the Preferred Stock, plus all claims arising out of or relating to the Preferred
Stock, including, but not limited to, any accrued but unpaid dividends, to the
Company in exchange for the issuance by the Company, effective as of the
Effective Date and in full satisfaction of the Company’s obligations to the
Preferred Holder with respect to the Preferred Stock, of an aggregate of
___________ shares (the “Shares”) of the Company’s Common Stock and a warrant to
purchase _____________ shares of Common Stock, at an exercise price of $3.00 per
share, exercisable commencing six-month after the issuance date and ending five
years after the issuance date, in the form attached hereto as Exhibit A (the
“Warrants,” and collectively with the Shares, the “Securities”), to the
Preferred Holder. On or within three business days after the Effective Date and
provided that the Preferred Holder has delivered the representations required
for the Company’s outside counsel to deliver a legal opinion to the Company’s
transfer agent that the restrictive legend may be removed from the Shares
pursuant to Rule 144. The Company shall deliver the Shares to the Preferred
Holder via DWAC to an account timely specified in writing by the Preferred
Holder (which shares shall be free of any legends or restrictions on resale of
any kind), and Preferred Holder shall deliver the Preferred Stock to the Company
to such Exchange and the Warrants, registered in the name of the Preferred
Holder, to an address timely specified in writing by the Preferred Holder.

 

2.      Representations and Warranties of the Company. The Company hereby
represents and warrants to the Preferred Holder that as of the Effective Date:

 

2.1       Organization. The Company is duly incorporated and validly existing in
good standing under the laws of the State of Delaware.

 

2.2       Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
the Company and no other corporate action on the part of the Company, its board
of directors or its stockholders is necessary to authorize the execution and
delivery by the Company of this Agreement or the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
issuance and delivery of the Securities. Furthermore, the Company’s board of
directors has authorized its officers to execute this Agreement and the
transactions contemplated hereunder. This Agreement, assuming due and valid
authorization, execution and delivery hereof and thereof by the Preferred
Holder, constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities
laws, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

3

 

 

2.3       Valid Issuance; Reservation of Shares. The Shares are duly authorized
and, when issued and exchanged in accordance with the terms hereof, (i) will be
duly and validly issued, free and clear of any liens, claims or encumbrances
(“Liens”) imposed by or through the Company or by operation of law of which the
Company has knowledge and (ii) will be issued and delivered in compliance with
all applicable federal and state securities laws.

 

2.4       Non-Contravention. The execution and delivery of this Agreement, the
issuance of the Securities and the consummation of the transactions contemplated
hereby and thereby will not, (a) conflict with or constitute a material
violation of or default (with the passage of time or otherwise) under or give
rise to any right of termination, material amendment, cancellation or
acceleration or loss of any material rights under: (i) any material contracts to
which the Company is a party; or (ii) the certificate of incorporation or the
bylaws of the Company or any similar organizational document of the Company; or
(b): (i) result in the creation or imposition (or the obligation to create or
impose) of any material lien, encumbrance, claim, security interest, pledge,
charge or restriction of any kind upon any of the properties or assets of the
Company; or (ii) result in an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in agreement or document to which
the Company is a party or is bound, other than with respect to the Preferred
Stock; or (c) to the Company’s knowledge, violate any order or decree applicable
to the Company, or by which it or any of its operations are bound, and no such
violation or default currently exists. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency or other governmental body in the United States is
required for the execution and delivery of the Agreement and the valid issuance
of the Securities prior to the Effective Date except for any securities filings
required to be made under state securities laws or any filings required by The
NASDAQ Capital Market.

 

2.5       Exchange Act Compliance. The documents that the Company filed under
the Securities Exchange Act of 1934 (the “Exchange Act”) since December 31, 2014
(including all exhibits included therein and documents incorporated by reference
therein hereinafter being referred to as the “Required Documents”) complied in
all material respects with the requirements of the Exchange Act, and the rules
and regulations of the Commission promulgated thereunder as of their respective
filing dates, and none of the Required Documents, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

2.6       Non-Public Information. Other than information concerning the Exchange
and this Agreement, which will be disclosed to the public pursuant to Section
5.11, the Company is not in possession of any material non-public information as
of the execution of this Agreement, and the Company has not disclosed any
material non-public information to the Preferred Holder.

 

4

 

 

2.7       Exemption from Registration. The Exchange is exempt from the
registration requirements of the Securities Act pursuant to the provisions of
Section 3(a)(9) thereof. The Company has complied in all material respects with
such provisions and, without limiting the generality thereof, has not paid to
any person, directly or indirectly, any commission or other remuneration for
soliciting the Exchange. Neither the Company nor any of its Affiliates, nor any
person acting on its or their behalf: (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the Exchange; (ii) in the three months prior to Effective Date,
has, other than the transactions contemplated with respect to the Preferred
Stock and pursuant to this Agreement, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy or exchange any security,
under any circumstances that would require registration of the Securities under
the Securities Act; or (iii) has issued any shares of Common Stock or shares of
any series of preferred stock or other securities or instruments convertible
into, exchangeable for or otherwise entitling the holder thereof to acquire
shares of Common Stock which would be integrated with the Exchange or the
issuance of the Securities for purposes of the Securities Act or of any
applicable stockholder approval provisions, nor will the Company or any of its
affiliates take any action or steps that would require registration of the
Securities under the Securities Act.

 

2.8       No Reliance. In entering into this Agreement, the Company: (i) is not
relying on any advice or representation of the Preferred Holder or any of its
affiliates (other than the representations of the Preferred Holder contained
herein), other than the Letter Agreement; (ii) has not received from the
Preferred Holder or any of its affiliates any assurance or guarantee as to the
merits (whether legal, regulatory, tax, financial or otherwise) of the Exchange
or entering into this Agreement; (iii) has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary; and (iv) has entered into this Agreement
based on its own independent judgment and on the advice of its advisors as it
has deemed necessary, and not on any view (whether written or oral) expressed by
the Preferred Holder or any of its affiliates. Neither the Preferred Holder nor
any of its affiliates is now or has ever been a financial advisor, or other
fiduciary, with respect to the Company.

 

2.9       Valid Issuance. The Shares and Warrants are duly authorized and, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and non-assessable. The shares of Common Stock issuable upon exercise of the
Warrants, when exercised and paid for in accordance with the terms of the
Warrants, shall be validly issued, fully paid and non-assessable. The Company
has reserved from its duly authorized capital stock a sufficient number of
shares of Common Stock for issuance of all of the Warrant Shares.

 

2.10     Tacking of Securities. The Company represents that the holding period
of the Securities (and shares underlying the Warrants upon cashless exercise
thereof) tacks to the holding period of the Preferred Stock for Rule 144
purposes. The Company agrees not to take a position contrary to this paragraph.
If requested by the Preferred Holder, the Company shall promptly, and in any
event within 3 Business Days of such request, provide a legal opinion of outside
counsel opining to the immediate availability of Rule 144 for the resale of the
Securities (and shares underlying the Warrants upon cashless exercise thereof),
provided that the Preferred Holder is no an affiliate of the Company.

 

2.11     Release. As of the Effective Date, the Company, on behalf of itself and
its affiliates, agents, representatives, attorneys, advisors, insurers,
successors and assigns, hereby irrevocably releases and forever discharges the
Preferred Holder and its parents, subsidiaries, affiliates, agents,
representatives, directors, employees, attorneys, advisors, successors and
assigns of and from any and all claims, counterclaims, demands, actions, causes
of action, damages, liabilities, losses, payments, obligations, costs and
expenses (including, without limitation, attorneys’ fees and costs) of any kind
or nature, past, present or future, fixed or contingent, direct or indirect, in
law or equity, several or otherwise, known or unknown, suspected or unsuspected,
that arise from or relate in any way to any act prior to the Effective Date. The
foregoing release is expressly intended to cover and include, without
limitation, all claims, past, present or future, known or unknown, suspected or
unsuspected, which can or may ever be asserted by successors or otherwise, as
the result of the matters herein released, or the effects or consequences
thereof.

 

5

 

 

3.      Representations, Warranties and Covenants of the Preferred Holder. The
Preferred Holder hereby represents and warrants to the Company and agrees as
follows:

 

3.1       Due Authorization. The Preferred Holder has all requisite corporate or
other entity power and authority to execute, deliver and perform its obligations
under this Agreement and the Letter Agreement, and this Agreement and the Letter
Agreement have been duly authorized and validly executed and delivered by the
Preferred Holder and no other corporate or other action on the part of the
Preferred Holder is necessary to authorize the execution and delivery by the
Preferred Holder of this Agreement or the Letter Agreement. This Agreement and
the Letter Agreement constitute the legal, valid and binding agreements of the
Preferred Holder, enforceable against the Preferred Holder in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally, and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

3.2       No Legal, Tax or Investment Advice. The Preferred Holder understands
that nothing in this Agreement or any other materials presented to the Preferred
Holder by or on behalf of the Company in connection with the Exchange
constitutes legal, tax or investment advice and represents and warrants to the
Company that it has consulted such legal, regulatory, accounting, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with the Exchange or determining the merits thereof.

 

3.3       Affiliate Status; 20% Holder Status.

 

(a)      As of Effective Date, the Preferred Holder represents and warrants that
the Preferred Holder is not an Affiliate of the Company, and has not been an
Affiliate of the Company for the three months preceding the Effective Date.

 

(b)     The Preferred Holder further represents and warrants that, immediately
after the consummation of the transactions contemplated herein, the Preferred
Holder will not beneficially own: (i) any shares of Preferred Stock; and (ii) no
more than 19.99% of the Company’s issued and outstanding Common Stock, based on
the total shares of Common Stock outstanding as set forth in the Company’s
Quarterly Report on Form 10-Q for the period ended March 31, 2015.

 

3.4       Ownership. The Preferred Holder is the sole beneficial owner of the
Preferred Stock, free and clear of all Liens, and upon execution of this
Agreement, the Company will take title to the Preferred Stock, free and clear of
all Liens. There are no actions, suits or proceedings against the Preferred
Holder affecting the title of any of the Preferred Stock or the right of the
Preferred Holder to execute, deliver and perform this Agreement.

 

6

 

 

3.5       No Brokerage Fees. The Preferred Holder has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement.

 

4.      Release. As of the Effective Date, the Preferred Holder, on behalf of
itself and its affiliates, agents, representatives, attorneys, advisors,
insurers, successors and assigns, hereby irrevocably releases and forever
discharges the Company and its parents, subsidiaries, affiliates, agents,
representatives, directors, employees, attorneys, advisors, successors and
assigns of and from any and all claims, counterclaims, demands, actions, causes
of action, damages, liabilities, losses, payments, obligations, costs and
expenses (including, without limitation, attorneys’ fees and costs) of any kind
or nature, past, present or future, fixed or contingent, direct or indirect, in
law or equity, several or otherwise, known or unknown, suspected or unsuspected,
that arise from or relate in any way to any act prior to the Effective Date. The
foregoing release is expressly intended to cover and include, without
limitation, all claims, past, present or future, known or unknown, suspected or
unsuspected, which can or may ever be asserted by successors or otherwise, as
the result of the matters herein released, or the effects or consequences
thereof. The foregoing release shall not apply to the Company’s obligations
required to be performed under this Agreement or under the Warrants.

 

5.      Amendment and Waiver. No provision of this Agreement may be amended or
modified except upon the written consent of the Company and the Preferred
Holder, and no provision hereof may be waived other than by a written instrument
signed by the party against whom enforcement of any such waiver is sought.

 

6.      Miscellaneous.

 

6.1       Headings; Construction. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement. The language used in this Agreement is and
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

6.2       Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

 

6.3       Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

6.4       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law. The parties agree that any action
brought by either party under or in relation to this Agreement, including
without limitation to interpret or enforce any provision of this Agreement,
shall be brought in, and each party agrees to and does hereby submit to the
jurisdiction and venue of, any state or federal court located in New York.

 

7

 

 

6.5       Entire Agreement. This Agreement and the Letter Agreement constitute
the full and entire understanding and agreement between the parties with regard
to the subject matter hereof, and no party shall be liable or bound to any other
in any manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein. Each party expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

 

6.6       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one (1) instrument, and shall become
effective when one (1) or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

6.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

6.8       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assignees, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

6.9       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.10     Form 8-K. The Company agrees that it will, on or before 9:30 a.m.,
Eastern Time, on the business day immediately following the date on which this
Agreement is executed and delivered by the Company and the Preferred Holder,
file with the Commission a Current Report on Form 8-K disclosing the material
terms of this Agreement and the transactions contemplated hereby, including the
issuance of the Securities; provided, however, that the Preferred Holder shall
have a reasonable opportunity to review and comment on any such Form 8-K prior
to the filing thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

 

In Witness Whereof, the parties hereto have executed this Securities Exchange
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:   PREFERRED HOLDERS:

  

Immune Pharmaceuticals Inc.      

 

By:     By:             Name:     Name:             Title:     Title:  

 

 

 

